By the Court,
Whitman, J.:
To the complaint of respondent, the main allegations of which so far as the appellant is concerned are made upon “ information and belief,” a full and positive denial is made by answer; thereupon a motion to dissolve the injunction previously granted without notice. The evidence introduced upon the hearing of such motion entirely failed to sustain any of the material allegations, against appellant. The only testimony which in the remotest degree tended thereto, that of O’Connell, should have been excluded under the objection made. Still the motion was denied. Under what rule of procedure *312or principle of equity, it is impossible to say. This action was too clearly erroneous to admit of discussion. The order appealed from is reversed, and the injunction granted against appellant is dissolved.